IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50523
                          USDC No. EP-95-CV-9
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

ELIAS HERRERA-TERRAZAS, JR.,

                                       Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        - - - - - - - - - -
                           April 30, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Elias Herrera-Terrazas, Jr., requests leave to appeal in

forma pauperis (IFP) the district court's denial of his 28 U.S.C.

§ 2255 motion.    Because Herrera-Terraza's appeal fails to present

a nonfrivolous issue, his motion for IFP is DENIED.      See Jackson

v. Dallas Police Dep't, 811 F.2d 260, 261 (5th Cir. 1986).     The

appeal is DISMISSED.    5th Cir. R. 42.2.   Herrera-Terraza's motion




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                               No.
                               -2-

for appointment of appellate counsel is DENIED as unnecessary.

See 5th Cir. Plan Under the Criminal Justice Act, § 2.